Citation Nr: 1244225	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-34 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the disability evaluation for chronic renal failure, status post transplant from 100 percent to 60 percent, effective November 1, 2009, was proper.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the document in the electronic file reveals that this document is non-duplicative of those in the paper claims file and is relevant to the issue decided in this matter.  Specifically, the Virtual VA file contains evidence of the Veteran's ongoing VA treatment from November 2011.  This document was considered by the RO when the Veteran's claim was last adjudicated in February 2012.  As such, the Board notes that it considered this record as well as the paper claims file in deciding this case.


FINDINGS OF FACT

1.  The Veteran was granted service connection for chronic renal failure by a March 2005 rating decision, and a 100 percent evaluation was assigned effective January 13, 2004.

2.  In a June 2009 rating decision, the RO informed the Veteran that it proposed to reduce the 100 percent evaluation for chronic renal failure, status post transplant to 60 percent.

3.  In an August 2009 rating decision, the RO reduced the evaluation of the Veteran's chronic renal failure, status post transplant from 100 to 60 percent, effective November 1, 2009.

4.  The May 2009 VA examination on which the reduction was based, as well as the remainder of the record prior to the reduction, does not show sustained material improvement in the Veteran's kidney disability; the record thereafter does not show there has been sustained material improvement in the Veteran's physician condition, status post kidney transplant, under the ordinary conditions of life.




CONCLUSION OF LAW

Restoration of the 100 percent disability evaluation for chronic renal failure, status post transplant is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343(a), 3.344, 4.115a, 4.115b, Diagnostic Code 7530-7531 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Given the fully favorable disposition of the restoration matter, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Propriety of Rating Reduction

In the August 2009 rating decision on appeal, the RO reduced the schedular evaluation for the Veteran's chronic renal disease, status post-transplant from 100 percent to 60 percent, effective November 1, 2009.  The Veteran contends the reduction was improper.

With regard to the merits of the present appeal, two sequential questions must be considered when determining whether a reduction was proper.  First, whether the procedural requirements for a reduction, as established in 38 C.F.R. § 3.105, were satisfied.  If the procedural requirements were satisfied, the next question concerns whether an improvement in the severity of the service-connected disability was shown, as defined in 38 C.F.R. §§ 3.343 and 3.344.

Procedural Requirements

Generally, before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the beneficiary of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  38 C.F.R. § 3.105(e).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  Accordingly, the Board finds that the proper procedure was followed for effectuating a rating reduction in this matter.

Substantive Requirements

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Under 38 C.F.R. § 3.343, where the rating being reduced was a total disability rating, i.e., 100 percent, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, the relevant regulation provides that the rating will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343.

Further, when a rating has been in effect for at least five years, 38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as full and complete as the examinations that formed the basis for the original and continued ratings and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

Read together, §§ 3.343(a) and 3.344(a) provide that, unless all the evidence of record establishes that a claimant's condition has undergone sustained material improvement, a total disability rating that has existed for five years or more may not be reduced on any one examination.  Dofflemyer, 2 Vet. App. 277 at 280.

In this case, the effective date of the 100 percent rating was January 13, 2004, and the effective date of the actual reduction was November 1, 2009.  Thus, the 100 percent evaluation was in effect for greater than 5 years, and the provisions of 38 C.F.R. §§ 3.343 and 3.344 are for application.

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Moreover, the entire record of examinations and the medical-industrial history must be reviewed to determine if the recent examination is as "full and complete" as the examinations on the basis of which previous ratings were authorized or continued; if it is not, it cannot be the basis for a rating reduction.  Tucker v. Derwinski, 2 Vet. App. 201, 204 (1992).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. 277 at 281-82.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Rating Criteria

The Veteran's disability is currently rated as chronic renal failure, status post transplant under the Rating Schedule at 38 C.F.R. § 4.115b, Diagnostic Code 7530-7531.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27.  In this case, the Veteran's service-connected disability is classified as analogous to chronic renal disease requiring regular dialysis (Diagnostic Code 7530), and status post kidney transplant (Diagnostic Code 7531) is the residual condition under which the disability is evaluated.

Under Diagnostic Code 7531, following kidney transplant surgery, a 100 percent evaluation is warranted.  Thereafter, the disability should be rated on residuals, under the criteria for renal dysfunction under 38 C.F.R. § 4.115a, with a minimum rating of 30 percent.  A note included in the Diagnostic Code provides that the 100 percent evaluation shall be assigned as of the date of hospital admission for transplant surgery and shall continue with a mandatory VA examination one year following hospital discharge.  Any change in the Veteran's evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e). 

Under the renal dysfunction criteria of 38 C.F.R. § 4.115a, a 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Board notes that although the Diagnostic Codes for the Veteran's disability evaluation were reassigned throughout the time period of the appeal to reflect the current status of his disability, all Diagnostic Codes directed evaluation under the criteria for renal dysfunction.

Analysis

The Veteran was initially granted service connection for chronic renal failure in a March 2005 rating decision and assigned a 100 percent evaluation under Diagnostic Code 7530.  This evaluation contemplated the Veteran's disability picture before his kidney transplant in March 2007, including the need for regular dialysis, and was based in part on a January 2005 VA examination report.  In the report, the examiner diagnosed the Veteran with chronic renal failure with renal dialysis and noted the occasional swelling of his feet and that he easily fatigued; a trace of pretibial edema was found on examination bilaterally.

Prior to transplant surgery in March 2007, private treatment records show the Veteran had significantly high BUN and creatinine levels as well.  See, e.g., June 2004 Jacksonville Transplant Center treatment record; December 2006 and January 2007 Spectra East patient reports.

A May 2007 VA outpatient record shows that the Veteran underwent a cadaver kidney transplant on March 10, 2007 and an assessment of chronic anemia; anemia is noted in records from before his transplant surgery as well.  A July 2007 rating decision continued the 100 percent evaluation as chronic renal failure, status post transplant, reassigning the evaluation to Diagnostic Code 7531-7500.

The Veteran was monitored post transplant at his private treatment provider, Shands Jacksonville.  Records from March to September 2007 show a fluctuating BUN between 12 and 18 (normal range 6-22) and a fluctuating creatinine level between 1.4 and 2.2 (normal range .5-1.1).

During the same time period, the Veteran also began treatment with another private treatment provider, Dr. H.  In a June 2007 written statement, Dr. H reported that the Veteran was totally disabled due to his kidney transplant and anemia.

Records from the Social Security Administration (SSA) show that the Veteran began receiving SSA disability due to his renal transplant in September 2007.

A November 2007 treatment record from Dr. H shows that in recent months, serum creatinine has been "stable" at approximately 1.4-1.5 mg%.  At that time, the Veteran complained of a poor energy level and some mild numbing paresthesias in the right lower extremity since transplant surgery.  The assessment was kidney transplant, stable graft function; poor energy level probably due to deconditioning; and hypertension, fair control.  Treatment records from January to October 2008 show that serum creatinines remained stable at 1.4-1.5 and medication continued unchanged.

The Veteran underwent a VA examination in February 2008, in which he complained of chronic fatigue secondary to his need for high-dose immunosuppressive medications to avoid rejection of his transplant, and some problems with weight gain and lower extremity numbness following his transplant; he denied problems with urination, weakness, anorexia, and weight loss problems.  The examiner reviewed the claims file and electronic medical records database and noted that he was no longer on dialysis but was still functionally impaired by fatigue.  On examination, the surgical scar was well healed but slightly tender to palpation, cardiovascular system had regular rate and rhythm, peripheral pulses were 1 to 2+ bilaterally, and there was no evidence of edema at present.  A review of the medical history over the previous year showed creatinine dropped down to the mid-1.5 region up until 3-4 months post transplant, and then started climbing again, going up as high as 2.6; the most recent level was 1.5.  BUN was between 15-20.  In the diagnosis, the examiner noted that the Veteran was doing fairly well, but per the recommendation of his transplant physicians, he should continue his current state for occupational status as disabled.

A February 2008 VA outpatient record indicates that the Veteran continued to take medication for anemia. 

A May 2008 rating decision continued the 100 percent evaluation, reassigning the evaluation to Diagnostic Code 7530-7531, based on significant fatigue, edema with activity, and the statement from Dr. H that the Veteran was occupationally disabled.

In an October 2008 private treatment note from Dr. H, the Veteran reported frequent muscle cramps.

A November 2008 VA outpatient record shows the Veteran's continued complaints of edema and fatigue.  Following examination, no edema was found, but a continued assessment of anemia was provided.

A January 2009 treatment note from Dr. H shows a stable status following kidney transplant with no edema on examination.

The Veteran underwent a VA examination in May 2009, in which he reported chronic lethargy and weakness; he denied anorexia and reported weight stability beginning in February 2008.  He continued to take immunosuppressive medications.  He also reported that he was employed until February 2007 but currently remained disabled and unable to work due to his disability.  The examiner did not review the claims file but reviewed the electronic medical records database.  On examination, cardiovascular system had regular rate and rhythm, peripheral pulses were 2+ bilaterally.  The last creatinine measurement from that month was noted as 1.3.

A May 2009 private treatment note from Dr. H shows that the Veteran continued to complain of recurrent cramps in his feet.

In a June 2009 rating decision, the RO proposed to reduce the Veteran's evaluation for chronic renal failure, status post transplant from 100 percent to 60 percent based on the findings of May 2009 VA examination.  In this regard, the RO noted that since the most recent creatinine level was 1.3, elevated from the normal range of 0.5-1.2, this showed a definite decrease in kidney function associated with the 60 percent rating criteria.

A July 2009 written submission from Dr. H indicates that although the transplanted kidney functioned well without episode of rejection, the Veteran's post transplant course was complicated by peripheral neuropathy, manifested mostly by painful paresthesias, lower extremity weakness, and frequent muscle cramps in both feet.  Dr. H noted that these symptoms were a result of the immunosuppressive therapy and were not likely to improve.  He also opined that the Veteran was disabled from gainful employment due to this neuropathy.

In an August 2009 rating decision, the RO reduced the Veteran's evaluation for chronic renal failure, status post transplant from 100 percent to 60 percent effective November 1, 2009.  The RO maintained that the May 2009 VA examination results indicated that a 100 percent evaluation was no longer warranted and a 60 percent evaluation was appropriate due to continued chronic lethargy and weakness with a definite decrease in kidney function.

Following the reduction, the evidence shows continued treatment for symptoms related to the chronic renal failure, status post transplant, including reports of paresthesia and edema.  Significant functional impairment as related to mobility was also present, as discussed more fully below.
In an August 2009 written statement, the Veteran emphasized that his service-connected disability had not resolved, listing the secondary conditions identified by Dr. H in his previous submission.

In a November 2009 VA outpatient record, the Veteran continued to report paresthesia and edema.  On examination, there was no edema, and pedal pulses were within normal limits.  Weight gain was noted.

The Veteran was afforded a VA feet and neurological examination in January 2010, in which he reported that the symptoms of swelling and discomfort began while he was on dialysis and grew in severity to the current level described as unbearable.  On examination, the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards; he utilized orthotic inserts, a cane, and a wheelchair.  Gait was slow and mildly shuffling, with movements slow and deliberate.  The examiner found that bilateral lower extremity peripheral neuropathy was at least as likely as not secondary to the chronic renal failure.  Although neurological examination produced normal results on objective testing, the examiner noted that medical literature provides that with the anti-rejection drug Tacrolimus, which the Veteran took for anti-rejection of his renal transplant, peripheral neuropathy has been reported in patients taking the drug; also, neurotoxicity from the medication includes paresthesias (40%).

In a February 2010 rating decision, the RO granted service connection for peripheral neuropathy for both the left and right lower extremities with an evaluation of 0 percent each, effective August 26, 2009, based on the results of the January 2010 VA examination.

An April 2010 private treatment record from Dr. H shows a BUN of 19 (normal range 7-23) and a creatinine level of 1.5 (normal range 0.7-1.5).

In May 2010 written statements, the Veteran's friends reported symptomatology they observed watching the Veteran, including his need for frequent elevation of his feet to alleviate swelling and balance, coordination, and gait issues.  The Veteran also submitted a statement listing the numerous medications he took as a result of his post transplant treatment. 

The Veteran was afforded a VA examination in August 2010 in connection with his claim for entitlement to a total disability rating based on individual employability (TDIU).  At that time, he reported lethargy, weakness, and occasional dysuria, but no anorexia; he also reported a 30-pound weight loss in the last year.  Following examination, the examiner found that the Veteran's disability did not preclude light physical or sedentary employment.

A November 2011 VA outpatient record shows complaints of occasional edema and rectal bleeding with bowel movement.

In a February 2012 Decision Review Officer decision, the RO granted the Veteran's TDIU claim, effective from November 1, 2009, based on consideration of the multiple medical opinions of record.

While the Board finds no due process errors in the reduction in the evaluation, the evidence the RO relied on coupled with the evidence associated with the claims file after the reduction fails to meet the standard for reducing the evaluation.  Dofflemyer, 2 Vet. App. at 281-82.  At the time of the reduction, while the Veteran no longer required dialysis and creatinine and BUN levels were within normal range, the evidence shows that there has been no sustained material improvement in the Veteran's physical condition under the ordinary conditions of life following the kidney transplant.

Following the transplant, the Veteran was on immunosuppressant and other medication to help prevent the rejection of his kidney transplant, a vital organ.  He was also noted to suffer from anemia.  While BUN and creatinine levels decreased following the kidney transplant, creatinine levels were often at the high end of the normal range.

The Veteran's evaluation was reduced based on the findings of the May 2009 VA examination report.  In reviewing the report, the Board finds that the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for his service-connected chronic renal failure disability.  In this regard, the complaints recorded at the Veteran's May 2009 examination, namely of chronic lethargy and weakness, were essentially the same, if not greater, than those recorded at his earlier examination in February 2008.  While his weight had stabilized by that point, as previously discussed, the record shows that he complained of frequent muscle cramps and edema, as recently as the week before the examination.

After the reduction, the medical and lay evidence shows the Veteran's continuing issues with mobility and his continued inability to work due to his chronic renal failure disability.  According to the medical evidence, he developed peripheral neuropathy as a result of the immunosuppressant medication, which has significantly interfered with his mobility in daily living and ability to work.  Dr. H believed that the Veteran was unable to work due to this post transplant complications, as discussed more fully above.  The Veteran required use of orthotic inserts, a cane, and a wheelchair to ambulate, as noted by the examiner during his neurological examination.  Also, weight gain was noted in relation to his chronic renal disease in November 2009 and weight loss noted in the August 2010 TDIU examination.

The Board also considered the Veteran's and his friends' statements regarding his symptomatology related to his kidney disability, to include his chronic lethargy and weakness and progressively worsening painful paresthesias.  The Veteran is competent to describe readily observable features or symptoms of illness and how much symptoms affect his quality of life.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, the lay evidence of record also clearly shows that, while some objective factors may have improved, there has been no sustained material improvement in the Veteran's overall physical condition.

To the extent that the rating criteria are relevant in a rating reduction matter, the Board notes that the criteria for renal dysfunction contemplate both objective criteria and subjective criteria (e.g., generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion at the 80 percent evaluation level).  As such, the Board finds that consideration of both objective and subjective criteria, as reported by the Veteran and noted on examination reports, is appropriate in evaluating the overall status of the disability picture in relation to whether a reduction was proper.  While the Veteran's overall disability picture may be more consistent with an 80 percent evaluation, the Board notes that the only issue before it is the matter of whether the reduction was proper under the structured requirements of law and regulations.

In sum, the Board finds that sustained material improvement in the Veteran's service-connected chronic renal failure disability was not shown as of the time of the reduction.  The Board finds that the RO's August 2009 rating action reducing the Veteran's disability evaluation for chronic renal failure, status post transplant from 100 percent ot 60 percent, effective November 1, 2009, did not meet the regulatory standards of 38 C.F.R. §§ 3.343 and 3.344 and is therefore improper.  The June 2009 rating decision essentially proposed a rating reduction on the basis of sustained material improvement.  When viewed in total, the evidence of record does not clearly warrant a conclusion that sustained improvement has been demonstrated.  In addition, the evidence does not make it reasonably certain that any improvement shown at the May 2009 examination will be maintained under the ordinary conditions of life.  As such, the reduction in the rating is not sustainable, and a restoration of the prior rating is warranted.


ORDER

The reduction in the disability evaluation for chronic renal failure, status post transplant from 100 percent to 60 percent was not proper, and the 100 percent rating is restored, effective the date of the reduction.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


